No. 95-3314


Seth Paskon, M.D.,                     *
                                       *
                   Appellant,          *
                                       *   Appeal from the United States
              v.                       *    District Court for the
                                       *   Eastern District of Missouri.
George Bay, Judy Thompson,         *
Jim Hocker, Fern Highley,          *            [UNPUBLISHED]
Denton Hushaw, Roger Barr,         *
Dennis Fiebelman, Leon             *
Kreisler, Joe Hayes, Salem         *
Memorial District Hospital,        *
                                       *
                   Appellees.          *



                          Submitted:   March 11, 1996

                           Filed: July 17, 1996


Before MAGILL, HEANEY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.



PER CURIAM.

     Seth Paskon, a medical doctor, filed a section 1983 claim in federal
court against Salem Memorial District Hospital and several hospital board
directors (defendants) after they denied him medical staff privileges at
the hospital.      He alleges that their actions violated his procedural and
substantive due process rights under the Fourteenth Amendment and his First
Amendment free speech rights.      Under supplemental jurisdiction, he also
asserts a state tort claim against the defendants.              For the alleged
violations, Paskon seeks only monetary damages, not reinstatement or any
other form of equitable relief.
      When Paskon initiated his suit in federal court, he was already
involved   in   state     court    review    of   the   defendants'   actions.       In
consideration of the state proceedings, the district court relied on the
Younger abstention doctrine to dismiss Paskon's complaint.                Younger v.
Harris, 401 U.S. 37, 44 (1971).             Recently, in Quackenbush v. Allstate
Insurance Co., 116 S. Ct. 1712 (1996), the Supreme Court decided that a
federal court has the power to abstain from exercising its jurisdiction
only if the relief sought is equitable or otherwise discretionary.1                 Id.
at 1728.    In light of Quackenbush, the district court's dismissal of
Paskon's claim on abstention grounds cannot stand.


      As an alternative basis for affirming the district court's decision,
the   defendants   urge    us     to   consider   the   preclusive    effect   of   the
administrative findings and state court review.             While we recognize our
authority to affirm a judgment on any ground supported by the record, e.g.,
Waller v. Groose, 38 F.3d 1007, 1008 (8th Cir. 1994), the record in this
case has not been developed adequately for consideration of res judicata.
Specifically, the record does not contain the state court pleadings, the
state court's order vacating the administrative decision, or the hearing
transcript from the subsequent administrative hearing and the record on
appeal.    Without these documents, it is impossible to engage in the
appropriate analysis.      We thus reverse the district court's dismissal of
Paskon's complaint based on abstention and remand the case for such future
proceedings as the district court deems appropriate.




       1
       After deciding Quackenbush, the Supreme Court also vacated
our decision in Warmus v. Melahn, 62 F.3d 252 (8th Cir. 1995), in
which we found Younger abstention applicable to a section 1983
claim seeking damages only. Warmus v. Melahn, 1996 WL 306797 (U.S.
June 10, 1996).

                                            -2-
                                             2
A true copy.


     Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-
                             3